 



EXHIBIT 10.5

GUARANTEE

     THIS GUARANTEE, dated as of the 29th day of June, 2005, is made by Anadarko
Petroleum Corporation, a Delaware corporation (the “Guarantor”), in favor of
Maritimes & Northeast Pipeline Limited Partnership, a New Brunswick limited
partnership (the “Beneficiary”).

PRELIMINARY STATEMENTS

     WHEREAS, Anadarko Canada LNG Marketing, Corp., a Nova Scotia corporation
(the “Customer”), is a wholly-owned subsidiary of the Guarantor; and

     WHEREAS, pursuant to and in connection with that certain Service Agreement
for Toll Schedule MN365 between the Beneficiary and the Customer dated as of
even date herewith (the “Agreement”) (the term “Agreement” shall include the
Agreement and any successor agreement entered into by the Beneficiary and the
Customer that supercedes and replaces the Agreement), the Beneficiary has agreed
to provide certain pipeline transportation services to the Customer; and

     WHEREAS, it is a condition to the Beneficiary entering into the Agreement
that the Guarantor provide this Guarantee; and

     WHEREAS, the Guarantor has agreed to execute and deliver this Guarantee
with respect to the Customer’s payment obligations under the Agreement;

     NOW THEREFORE, in consideration of the premises set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby covenants and agrees, from and after the
execution and delivery of the Agreement, as follows:



  1.   Guarantee of Obligations. The Guarantor hereby irrevocably and
unconditionally guarantees to the Beneficiary, as primary obligor and not as
surety, the full and prompt payment by the Customer of all the Customer’s
payment obligations under the Agreement, strictly in accordance with the terms
thereof, however created, arising or evidenced, whether direct or indirect,
primary or secondary, absolute or contingent, joint or several, and whether now
or hereafter existing or due or to become due (such payment obligations, the
“Obligations”). The Guarantor further agrees to pay all out-of-pocket expenses
(including, without limitation, reasonable expenses for legal services) actually
paid or incurred by the Beneficiary in enforcing this Guarantee following any
default by the Guarantor hereunder, whether the same shall be enforced by a suit
or otherwise. Such guarantee is an absolute, unconditional, irrevocable, present
and continuing guarantee of payment and not of collectability.     2.   Notice
and Payment. If for any reason any Obligation to be paid by the Customer shall
not be paid strictly in accordance with the terms of the Agreement, the

 



--------------------------------------------------------------------------------



 



      Guarantor shall, no later than five (5) Business Days following the
Guarantor’s receipt of written notice by the Beneficiary of such non-payment,
pay each such Obligation then due and owing for which the Customer shall have
received notice of non-payment at the place provided for in the Agreement,
regardless of whether the Beneficiary or anyone on behalf of it shall have
instituted any suit, action or proceeding or exhausted its remedies or taken any
steps to enforce any rights against the Customer to compel any such payment or
to collect all or any part of such amount pursuant to the provisions of the
Agreement, or at law or in equity, or otherwise, and regardless of any other
condition or contingency.     3.   Waivers. The Guarantor hereby waives notice
of: (i) the acceptance of this Guarantee; (ii) notice of any default of
whatsoever kind or nature or demand in the case of such default (other than the
notice set forth in the immediately preceding Section 2 hereof); and
(iii) notice of transactions between the Beneficiary and the Customer under the
Agreement.     4.   Effect of Guarantee. The obligations, covenants, agreements
and duties of the Guarantor hereunder shall remain in full force and effect and
enforceable until the Obligations are finally, indefeasibly and unconditionally
paid in full in accordance with the terms of the Agreement, and, to the maximum
extent permitted by law, shall in no way be affected or impaired by reason of
the happening from time to time of any other event, including, without
limitation, the following, whether or not any such event shall have occurred
without notice to or the consent of the Guarantor: (i) the waiver, compromise,
settlement, termination or other release of the performance or observance by the
Customer of any or all of its agreements, covenants, terms or conditions
contained in the Agreement; (ii) the modification or amendment (whether material
or otherwise) of any obligation, covenant or agreement set forth in the
Agreement, including, without limitation, any increase in the payment
obligations thereunder, if such modification or amendment was made with the
consent of the Customer and with any required prior written notice to the
Guarantor pursuant to Section 6 hereof; (iii) the voluntary or involuntary
liquidation, dissolution, sale of all or substantially all of the assets,
marshaling of assets and liabilities, receivership, conservatorship, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar proceedings
affecting the Customer or any of its assets or any allegation or contest of the
validity of the Agreement in any such proceeding; (iv) any set-off,
counterclaim, reduction, or diminution of any Obligation, or any defense of any
kind or nature whatsoever (other than non-performance by the Beneficiary under
the Agreement or payment by or on behalf of the Customer or the Guarantor),
which the Guarantor or the Customer may have or assert against the Beneficiary;
(v) the surrender or impairment of any security for the performance or
observance of any of the Obligations; (vi) the failure or omission on the part
of the Beneficiary to enforce, ascertain or exercise (or any delay in enforcing,
ascertaining or exercising) any right, power or remedy under or pursuant to the
terms of the Agreement; (vii) any other circumstance (other than performance)
that might

2



--------------------------------------------------------------------------------



 



      otherwise constitute a legal or equitable defense or discharge of the
Guarantor under this Guarantee or of a guarantor or surety with respect to the
Obligations.     5.   Subrogation. This Guarantee is given on the understanding
and condition that upon full and final, indefeasible payment of the Obligations
and all other amounts owed hereunder, the Guarantor shall be subrogated to the
rights of the Beneficiary against the Customer with respect to the Obligations
under the Agreement or otherwise to the extent of any or all payments made by
the Guarantor hereunder. The Beneficiary agrees to take such steps as the
Guarantor may reasonably request to implement such subrogation including,
without limitation, the assignment to the Guarantor, in one or more instruments
satisfactory in form and substance to the Guarantor and the Beneficiary, of all
of the Beneficiary’s rights against the Customer under the Agreement and under
any other document or instrument delivered in connection therewith with respect
to the amounts so paid by the Guarantor.     6.   Knowledge of
Agreement/Amendment of Agreement. The Guarantor confirms that it has been
provided with a copy of the Agreement, and that it is aware of the obligations
of the Customer pursuant to the Agreement. The Guarantor acknowledges that the
Beneficiary is relying on this Guarantee in entering into the Agreement. The
Agreement may not be amended in any material respect without the prior written
notice thereof to the Guarantor; provided however, that no notice is required
with respect to any amendments to the Beneficiary’s tariff, including toll
schedules and general terms and conditions.     7.   Assignment/Transfer of the
Customer Interest. If the Customer shall assign or otherwise transfer all or any
part of its interest in the Agreement (the “Assigned Interest”) as permitted
under the Agreement, and if the Customer is thereby released from its
obligations under the Agreement, this Guarantee shall remain in effect only for
Obligations of the Customer accruing prior to such assignment or transfer. If
the Assigned Interest is part but not all of the Customer’s interest in the
Agreement, this Guarantee shall also remain in full force and effect with
respect to the interest which is not assigned by the Customer. Notwithstanding
anything herein to the contrary, upon an assignment, release, and consent
described in the first sentence of this Section 7, the Guarantor shall not be
liable for any payments relating or arising from the Assigned Interest from and
after the date of the assignment or transfer thereof by the Customer as
permitted under the Agreement.     8.   Notices. All notices and other
communications provided for hereunder, shall be in writing (including, without
limitation, telecopy) and telecopied or delivered by hand, if to the Guarantor,
addressed to it at Anadarko Petroleum Corporation, 1201 Lake Robbins Drive, The
Woodlands, Texas 77380, Attn: Treasurer; or if to the Beneficiary, addressed to
it at Maritimes & Northeast Pipeline Limited Partnership, 890 Winter Street,
Suite 300, Waltham, Massachusetts 02415, Attn: President, Maritimes & Northeast
Pipeline Management Ltd., Telecopy No. (617) 560-1392; or as to any party at
such other address as shall be designated by such

3



--------------------------------------------------------------------------------



 



      party in a written notice to each other party. All such notices and other
communications shall, when telecopied, be effective when transmitted by
telecopier.     9.   No Waiver/Remedies. No delay in exercising or omission to
exercise any right or power accruing upon any default, omission or failure of
performance hereunder shall impair any such right or power or shall be construed
to be a waiver thereof, but any such right and power may be exercised from time
to time and as often as may be deemed expedient. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law. In the event
that Guarantor fails to pay or perform any of its obligations hereunder,
including the failure to make payment when due, the Beneficiary may avail itself
of all available remedies, in law or in equity, to enforce its rights hereunder.
    10.   Governing Law; Consent to Jurisdiction.



  (a)   THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE PROVINCE OF NOVA SCOTIA WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW. Any legal action or proceeding against the
Guarantor with respect to this Guarantee or the Agreement may be brought in any
provincial or federal court in the Province of Nova Scotia, and, by execution
and delivery of this Guarantee, the Guarantor hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The Guarantor hereby irrevocably
designates, appoints, and empowers Carl Holm, Wickwire Holm, Suite 2100, 1801
Hollis Street, Halifax, Nova Scotia B3J 2X6, as its designee, appointee and
agent solely for the purpose of receiving, accepting and acknowledging for and
on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding. If for any reason such designee, appointee and agent shall cease
to be available to act as such, the Guarantor agrees to designate a new
designee, appointee and agent in the Province of Nova Scotia on the terms and
for the purposes of this provision satisfactory to the Beneficiary. The
Guarantor further irrevocably consents to the service of process out of any of
the aforementioned courts in any such action or proceeding delivered pursuant to
the notice provision contained in Section 8 of this Guarantee. Nothing herein
shall affect the right of the Beneficiary to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Guarantor in any other jurisdiction.     (b)   The Guarantor hereby
irrevocably waives any objection that it may now or hereafter have to the laying
of venue of any of the aforesaid actions or

4



--------------------------------------------------------------------------------



 



      proceedings arising out of or in connection with this Guarantee brought in
the courts referred to in Section 10(a) and hereby further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in any inconvenient forum.



  11.   Obligation to Make Payments in Dollars. Any and all amounts due from the
Guarantor hereunder shall be made by the Guarantor in Canadian currency
(“Dollars”), and any such payment obligation shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed or converted into any currency other than Dollars, except to the
extent such tender or recovery shall result in the actual receipt for the
account of the Beneficiary, of the full amount of Dollars expressed to be
payable in respect of the amounts due hereunder. The obligation of the Guarantor
to make payments in Dollars as aforesaid shall be enforceable as an alternative
or additional cause of action for the purpose of recovery in Dollars expressed
to be payable in respect of any amounts due hereunder, and shall not be affected
by judgment being obtained for any other sums due under this Guarantee. All
payments to be made by the Guarantor under this Guarantee or the Agreement shall
be made to the Beneficiary in Halifax, Nova Scotia.     12.   Reinstatement. The
obligations of the Guarantor hereunder shall be automatically reinstated if and
to the extent that, for any reason, any payment or performance by or on behalf
of the Customer in respect of the Obligations is rescinded or must be otherwise
repaid or restored to the Customer by any holder of any of the Obligations,
whether as a result of any proceedings in bankruptcy, reorganization or
otherwise.     13.   Successors and Assigns; Benefitted Parties. This Guarantee
is entered into by the Guarantor for the benefit of the Beneficiary in
accordance with the provisions of this Guarantee and the Agreement. This
Guarantee shall not be deemed to create any right in, or to be in whole or part
for the benefit of, any person other than the Beneficiary and the Guarantor and
their respective successors and permitted assigns, including permitted assigns
resulting from an assignment or pledge of the Agreement under the provisions of
any mortgage, deed of trust, indenture, bank credit agreement, assignment,
receivable sale, or similar instrument, as permitted by Article VII of the
Agreement. The Guarantee hereunder is a continuing guarantee and shall apply to
all Obligations whenever arising and shall inure to the benefit of the successor
and assigns of the Beneficiary permitted under the Agreement, and be binding
upon the Guarantor and its successors and assigns; provided, however, that the
Guarantor may not make an assignment of this Guarantee or any interest herein by
operation of law or otherwise unless it has obtained the prior written consent
of the Beneficiary, which consent may not be unreasonably withheld.
Notwithstanding anything herein to the contrary, so long as any of the
Obligations remain outstanding or any amounts due and owing by the Customer with
respect thereto remain unpaid, the Guarantor may merge or consolidate with any
other corporation or dissolve or otherwise sell or dispose of

5



--------------------------------------------------------------------------------



 



      all or substantially all of its assets as an entirety, if the successor or
transferee corporation (if other than the Guarantor) shall assume the punctual
performance and observance of all covenants, conditions and obligations of this
Guarantee to be performed by the Guarantor.     14.   Representations and
Warranties. The Guarantor hereby represents and warrants as follows:



  (a)   The Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of Delaware;     (b)   The execution, delivery and
performance by the Guarantor of this Guarantee, and the consummation by the
Guarantor of the transactions contemplated hereby are within the Guarantor’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene the Guarantor’s charter or bylaws, (ii) violate any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently applicable to it, (iii) conflict with or result in the breach
of, or constitute a default under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument presently binding on or
affecting the Guarantor or by which its properties are now bound; or (iv) result
in or require the creation or imposition of any lien upon or with respect to any
of its properties.     (c)   No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
or any other third party which has not been obtained or filed is required for
the due execution, delivery or performance by the Guarantor of this Guarantee.  
  (d)   This Guarantee has been duly executed and delivered by the Guarantor and
constitutes the legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with the terms hereto except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’
rights generally and by the application of general equitable principles which
may limit the availability of certain remedies.

     IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly
executed and delivered as of the date first above written.

              ANADARKO PETROLEUM CORPORATION
 
       
 
  By:   /s/ James R. Larson
 
       
 
  Name:   James R. Larson
 
  Title:   Chief Financial Officer and
Senior Vice President, Finance

6